Exhibit 10.24.6 THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1, SOLD, OR OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT MADE UNDER THE SECURITIES ACT OF 1, THE EXISTENCE OF WHICH EXEMPTION HAS BEEN CONFIRMED BY AN OPINION OF COUNSEL. Issue Date: August 10, 2015 Void after 5:00 p.m. Pacific Time, on August 10, 2020 COMMON STOCK WARRANT 1. Definitions . As used herein the following capitalized terms shall have the meanings indicated below. (a)"Affiliate" means, with respect to any Person, any other Person that, directly or indirectly through one or more intermediaries, controls, or is controlled by, or is under common control with, such Person, and the term “control” (including the terms “controlled by” and “under common control with”) means the possession, directly or indirectly, of the power to direct or cause the direction of the management and policies of such Person, whether through ownership of voting securities, by contract or otherwise. (b) "Business Day" means any day of the year on which national banking institutions in California are open to the public for conducting business and are not required or authorized to close. (c) "Common Stock" means the Corporation’s authorized shares of common stock, par value $0.001 per share, and any stock into which such common stock may hereafter be converted, changed or reclassified. (d) "Corporation" means Talon International, Inc., a Delaware corporation and any of its successors. (e) "Exchange Act" means the Securities Exchange Act of 1934, as amended, or any successor statute, and the rules and regulations promulgated thereunder. (f) "Exercise Price" means $0.18 per share of Common Stock, as adjusted pursuant to the terms hereof . (g) "Expiration Time" means 5:00 pm Pacific Time on the five year anniversary of the Issue Date set forth above. (h) "Governmental Body" means any government or governmental or regulatory body thereof, or political subdivision thereof, whether federal, state, local or foreign, or any agency, instrumentality or authority thereof, or any court or arbitrator (public or private). (i) "Person" means any individual, corporation, partnership, limited liability company, firm, joint venture, association, joint-stock company, trust, unincorporated organization, Governmental Body or other entity. (j) "Regulatory Approvals" with respect to the Holder, means, to the extent applicable and required to permit the Holder to exercise this Warrant for the Shares and to own such Shares without the Holder being in violation of any applicable law, rule or regulation, the receipt of any necessary approvals and authorizations of, filings and registrations with, or notifications to any Governmental Body. (k) "SEC" means the U.S. Securities and Exchange Commission. (l) "Securities Act" means the Securities Act of 1933, as amended, or any successor statute, and the rules and regulations promulgated thereunder. (m) "Shares" means the shares of Common Stock purchasable pursuant to this Warrant . (n) "Warrant" means this Warrant as it may be amended, modified or replaced from time to time. 2. Number of Shares; Exercise Price . This certifies that, for value received, PRINCESS INVESTMENT HOLDINGS INC., a Delaware corporation, and its successors and assigns (collectively, the "Holder"), is entitled, subject to the provisions of this Warrant, to purchase 1,000,000 shares of Common Stock for a per share price equal to the Exercise Price. 3. Exercise of Warrant . (a) This Warrant may be exercised, in whole or in part, at any time or from time to time on or after the date hereof, but in any event not later than the Expiration Time. (b) The purchase rights represented by this Warrant may be exercised by the Holder, in whole or in part, by the surrender of this Warrant (with the notice of exercise form attached hereto as ExhibitA duly executed) at the principal office of the Corporation, and by the payment to the Corporation, by wire transfer of immediately available funds or certified, cashier's or other check acceptable to the Corporation (or as otherwise provided pursuant to Section 2(c) or 2(e) hereof), of an amount equal to the aggregate Exercise Price of the Shares being purchased. (c) In lieu of paying the Exercise Price in cash, the Holder may elect to receive Shares equal to the value of this Warrant (or the portion thereof being canceled) by surrender of this Warrant at the principal office of the Corporation together with notice of such election, in which event the Corporation shall issue to the Holder a number of Shares computed using the following formula: 2 X Y (A-B) A Where X the number of the Shares to be issued to the Holder. Y the number of the Shares purchasable under this Warrant. A the Fair Market Value (as defined below) of one Share on the date of election under this Section 2(c). B the Exercise Price (as adjusted to the date of such calculation) (d) For purposes of this Warrant, the per share "Fair Market Value" of the Shares shall mean: (i)If the Common Stock is publicly traded, the per share fair market value of the Shares shall be the closing price of the Common Stock, as quoted on the Nasdaq National Market or the principal exchange on which the Common Stock is listed, or if not so quoted or listed, then the fair market value shall be the average of the closing bid and asked prices of the Common Stock as published in The Wall Street Journal , in each case for the five (5) consecutive trading days immediately prior to the date of determination of fair market value; or (ii)If the Common Stock is not so publicly traded, the per share fair market value of the Shares shall be determined by either of the foregoing, as elected by Holder in its sole and absolute discretion: (A) the mutual agreement of the Corporation and Holder, or (B) alternatively, (if the Corporation and Holder do not agree as to the fair market value within fifteen (15) days after the initial written notice of either party's determination of the same), a nationally recognized or major regional investment banking firm or firm of independent certified public accountants of recognized standing selected by the Corporation and reasonably acceptable to the Holder (the "Appraiser"). The cost of the Appraiser shall be borne one-half by the Corporation and one-half by the Holder. (e) In lieu of the payment methods set forth in Section 2(b) hereof and the net issue exercise method set forth in Section 2(c) hereof, when permitted by law and applicable regulations, the Holder may pay the Exercise Price through a "same day sale" commitment from the Holder (and if applicable a broker-dealer that is a member of the Financial Industry Regulatory Authority (a "FINRA Dealer"), whereby the Holder irrevocably elects to exercise this Warrant and to sell at least that number of Shares so purchased to pay the aggregate Exercise Price for the Shares so purchased and the Holder (or, if applicable, the FINRA Dealer) commits upon sale (or, in the case of the FINRA Dealer, upon receipt) of such Shares to forward the Exercise Price directly to the Corporation, with any sale proceeds in excess of the Exercise Price being for the benefit of the Holder. (f) Promptly upon receipt of a notice to exercise, the Corporation will take all necessary actions to authorize the issuance of such Shares under this Warrant; provided, however, if the Common Stock has been converted into cash, securities or other property, then the Shares shall not be issued and this Warrant shall entitle the holder thereof to receive the cash, securities and/or other property payable for the Shares. In the event of any exercise of the rights represented by this Warrant, certificates for the Shares so purchased shall be delivered to the Holder within three (3) Business Days and, unless this Warrant has been fully exercised or has expired, a new Warrant representing the Shares with respect to which this Warrant shall not have been exercised shall also be issued to the Holder within such time. The Corporation agrees that the Shares so issued will be deemed to have been issued to the Holder as of the close of business on the date on which this Warrant and payment of the Exercise Price are delivered to the Corporation in accordance with the terms of this Warrant, notwithstanding that the stock transfer books of the Corporation may then be closed or certificates representing such Shares may not be actually delivered on such date. 3 (g) Except as otherwise provided in this Section 3(g), each certificate for Shares initially issued upon the exercise of this Warrant and each certificate for Shares issued to any subsequent transferee of any such certificate, shall be stamped or otherwise imprinted with a legend in substantially the following form: “THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1, SOLD, OR OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT MADE UNDER THE SECURITIES ACT OF 1, THE EXISTENCE OF WHICH EXEMPTION HAS BEEN CONFIRMED BY AN OPINION OF COUNSEL.” Notwithstanding the foregoing, the legend requirements of this Section 3(g) shall terminate as to any particular Shares when (i) such Shares are transferred pursuant to an effective resale registration statement under the Securities Act, or (ii) the Corporation shall have received from the Holder thereof an opinion of counsel in form and substance reasonably acceptable to the Corporation that such legend is not required in order to ensure compliance with the Securities Act. Whenever the restrictions imposed by this Section 3(g) shall terminate, the Holder or subsequent transferee, as the case may be, shall be entitled to receive from the Corporation without cost to such Holder or transferee a certificate for the Shares without such restrictive legend. 4. Adjustment to the Number of Shares Issuable and/or the Exercise Price . The Exercise Price and the number of Shares issuable upon exercise of this Warrant shall be subject to adjustment from time to time as follows; provided, that if more than one subsection of this Section 4 is applicable to a single event, the subsection shall be applied that produces the largest adjustment and no single event shall cause an adjustment under more than one subsection of this Section 4 so as to result in duplication: (a) Stock Splits, Subdivisions, Reclassifications or Combinations . If the Corporation shall (i) declare and pay a dividend or make a distribution on its Common Stock in shares of Common Stock, (ii) subdivide or reclassify the outstanding shares of Common Stock into a greater number of shares, or (iii) combine or reclassify the outstanding shares of Common Stock into a smaller number of shares, the number of Shares issuable upon exercise of this Warrant at the time of the record date for such dividend or distribution or the effective date of such subdivision, combination or reclassification shall be proportionately adjusted so that the Holder after such date shall be entitled to purchase the number of shares of Common Stock which such holder would have owned or been entitled to receive in respect of the shares of Common Stock subject to this Warrant after such date had this Warrant been exercised immediately prior to such date. In such event, the Exercise Price in effect at the time of the record date for such dividend or distribution or the effective date of such subdivision, combination or reclassification shall be adjusted to the number obtained by dividing (x) the product of (1) the number of Shares issuable upon the exercise of this Warrant before such adjustment and (2) the Exercise Price in effect immediately prior to the record or effective date, as the case may be, for the dividend, distribution, subdivision, combination or reclassification giving rise to this adjustment by (y) the new number of Shares issuable upon exercise of this Warrant determined pursuant to the immediately preceding sentence. 4 (b) Adjustment for Reorganizations, Reclassifications, etc. In the case, at any time after the date of this Warrant, that the Shares issuable upon exercise of this Warrant shall be changed into the same or a different number of shares of any other class or classes of stock or other securities or property, whether by reorganization, reclassification, merger or consolidation of the Corporation with or into any other entity or entities, or a sale of all or substantially all of the assets of the Corporation, or otherwise (other than a subdivision or combination of shares provided in Section 4(a)), then the Exercise Price and other applicable terms of this Warrant shall, concurrently with the effectiveness of such reorganization, reclassification, merger or consolidation, be proportionately adjusted or modified such that this Warrant shall be exercisable for, in lieu of the number of Shares which the Holder would otherwise have been entitled to receive, a number of shares of such other class or classes of stock or securities or other property equivalent to the number of Shares that the Holder would have been entitled to receive upon exercise of this Warrant immediately before such event; and, in any such case, appropriate adjustment shall be made in the application of the provisions herein set forth with respect to the rights and interests thereafter of the Holder, to the end that the provisions set forth herein (including provisions with respect to changes in and other adjustments of the Exercise Price) shall thereafter be applicable, as nearly as may be reasonable, in relation to any shares of stock or other property thereafter receivable upon exercise of this Warrant. (c) Rounding . All calculations under this Section 4 shall be made to the nearest one-thousandth (1/1000th) of a cent or to the nearest one-hundredth (1/100th) of a share, as the case may be. Any provision of this Section 4 to the contrary notwithstanding, no adjustment in the Exercise Price or the number of Shares into which this Warrant is exercisable shall be made if the amount of such adjustment would be less than $0.0001 or one-hundredth (1/100th) of a share of Common Stock. 5.
